Citation Nr: 0108382	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-23 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for left knee 
patellofemoral syndrome, currently rated 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel

INTRODUCTION

The veteran served on active duty from December 1996 to May 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  In March 1999, the veteran filed a 
claim for increased rating for his service-connected left 
knee disability.  The June 1999 rating decision denied an 
increased rating for patellofemoral syndrome of the left knee 
(rated as 10 percent disabling from May 1997).  The veteran 
entered notice of disagreement with this rating decision in 
July 1999.  The RO issued a statement of the case in August 
1999.  The veteran entered a substantive appeal, on a VA Form 
9, received in October 1999.  In a subsequent rating decision 
during the appeal, the RO granted an increased rating to 20 
percent under Diagnostic Code 5257. 

The Board notes that the veteran filed a claim for service 
connection for left knee disability in May 1997, and a March 
1998 rating decision granted service connection for 
patellofemoral syndrome of the left knee and assigned an 
initial rating of 10 percent.  On March 12, 1998, the RO 
issued notice to the veteran of this decision.  Exactly one 
year later, on March 12, 1999, the veteran entered a 
"petition for an increase" in disability rating.  As this 
request for increase was received within a year of notice of 
the March 1998 rating decision, and requests a higher rating, 
the Board finds that it is sufficient to serve as a notice of 
disagreement with the March 1998 assignment of rating.  

However, following the issuance of a statement of the case on 
August 5, 1999, the veteran did not thereafter enter a timely 
substantive appeal to the March 1998 rating decision.  He 
entered a substantive appeal, on a VA Form 9, which was 
received on October 22, 1999, which is more than 60 days from 
issuance of the statement of the case on August 5, 1999, and 
is more than one year following notice of the March 1998 
rating decision (March 12, 1998).  Therefore, the March 1998 
rating decision assignment of a 10 percent rating became a 
final decision, so that the veteran's March 1999 "petition 
for an increase" in disability rating was properly construed 
by the RO as a claim for increased rating, and not an appeal 
of assignment of the initial rating.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).  

Notwithstanding the indication at the January 2001 personal 
hearing that the issue was entitlement to the initial 
assignment of rating (transcript, page 2), in view of the 
foregoing procedural history, the issue on appeal is one of 
an increased rating.  The veteran has been advised by the 
June 1999 rating decision that his March 1999 statement was a 
claim for increased rating, and that the issue was 
"evaluation of" his service-connected left knee 
patellofemoral syndrome.  The statement of the case styled 
the issue accordingly, advised the veteran that the June 1999 
rating decision was the decision on appeal, and properly 
advised the veteran of all potentially applicable rating 
criteria. 


FINDING OF FACT

The veteran's left knee patellofemoral syndrome is manifested 
by: moderate impairment of the knee; flexion limited to 90 
degrees; and extension limited to 15 degrees, with pain, 
weakness, and fatigue with motion. 


CONCLUSION OF LAW

The criteria for a 30 percent rating for patellofemoral 
syndrome of the left knee have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5261 (2000). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains, in substance, that a 30 percent rating 
is warranted for his left knee disability because of the 
severity of his left knee symptoms.  He indicates that his 
left knee symptoms include constant pain and occasional 
swelling, restricted and painful motion, weakness, fatigue, 
popping and crepitus, and giving way, and requires medication 
and the regular use of a cane to ambulate.  

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this regard, the veteran has been provided an 
opportunity to provide personal testimony before the 
undersigned member of the Board sitting in Phoenix, Arizona, 
in January 2001, in addition to his statements of record.  
There also is no indication that any relevant medical records 
exist which have not already been obtained by VA and included 
in the claims file.  The veteran was afforded VA examinations 
in April and December 1999, and VA surgical and outpatient 
treatment records are a part of the claims file.  In 
accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
left knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, especially 
because in this case the issue is one of increased rating.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The RO rated the veteran's left knee disability as 20 percent 
disabling under Diagnostic Code 5257, which contemplates 
moderate impairment of the knee due to recurrent subluxation 
and lateral instability.  A 30 percent rating contemplates 
severe impairment of the knee.  See 38 C.F.R. § 4.71a. 

At his April 1999 VA orthopedic examination, the veteran 
reported a history of left knee sprain in service, with 
increasing pain and dysfunction (weakness, fatigability, 
incoordination), with difficulty kneeling, squatting, stair 
climbing, and running.  Examination revealed that the veteran 
limped, used a cane and a brace on the left knee, could not 
hop on the left knee, and could only partially squat and 
rise.  Ranges of motion were full, but with pain on motion.  
McMurray's and grind tests were positive.  This examination 
was conducted one day before the April 1999 arthroscopic 
surgery for plica removal/resection. 

VA outpatient treatment records reflect that beginning in 
August 1998 the veteran complained of left anteromedial knee 
pain, and no relief with Ibuprofen.  X-rays showed no 
fracture and good patella alignment.  The September 1998 
assessment was intraarticular derangement of the left knee.  
An October 1998 magnetic resonance imaging of the left knee 
was interpreted as normal.  In November 1998, the veteran 
complained of soreness with pressure, clicking, and rare 
giving out.  Examination revealed painful palpable medial 
plica, assessed as symptomatic left knee with medial plica.  
In January 1999, the veteran complained of left knee pain, 
was noted to walk with a cane, and had limited range of 
motion.  The assessment was medial plicae and patellofemoral 
pain syndrome.  In April 1999 the veteran underwent 
arthroscopic surgery for plica removal/resection.  In May 
1999, the veteran complained of the same symptoms.    

At the December 1999 VA orthopedic examination, the veteran 
reported a history of in-service left knee injury, and that 
he had undergone arthroscopy earlier in 1999, and that he 
used an elastic brace on the left knee about twice per week.  
The examiner also noted that the veteran was using a cane.  
The veteran reported that he experienced daily pain, weakness 
and fatigability due to pain, swelling, popping and grinding, 
limited motion, give way at least once a week, decreased 
sensitivity in the left lower extremity, and incoordination 
(limp on the left).  X-rays taken in October 1998 were 
interpreted as normal, and an extended release report of the 
left knee dated in September 1998 was noted to be suggestive 
of minimal decrease in narrowing medially.  Physical 
examination revealed that the veteran had a moderate limp on 
the left and was holding the left knee slightly bent, slight 
tenderness in several areas medially, and one area of slight 
tenderness in the lateral knee region posteriorly, three 
healed arthroscopic portals, complaints of slight pain on 
both external and internal torsion test (McMurray's), slight 
amount of coolness about the left knee region, and varying 
areas of dullness and sharpness.  Range of motion of the left 
knee was as follows: the veteran lacked approximately 15 
degrees of active extension, and flexion was to 90 degrees.  
The VA examiner assessed that the veteran's left knee 
disability was productive of moderate functional impairment, 
with a decrease of approximately 15 degrees of extension and 
40 degrees of flexion of the left knee. 

At a January 2001 personal hearing before the undersigned 
member of the Board, sitting in Phoenix, Arizona, the veteran 
testified as follows: his occupation was student, studying 
aerospace engineering; he had undergone arthroscopic surgery 
of the left knee for removal of plica; he had areas of 
hypersensitivity and areas with no feeling; the Air Force 
gave him a cane about 5 months prior to service separation, 
or mid-January 1997; he would fall if he did not use the 
cane; he did not use often the crutches he purchased for 
himself; he usually used a brace, especially when it was 
really cold or when he was going to do a lot of activity, 
though he tried not to use it; he did not sleep well, but 
this was in part due to stress and liver problems; his left 
knee pain is constant, worse with pressure change, including 
a shooting pain up into his hip, stiffness, and soreness and 
tenderness, hypersensitivity in some areas and numbness in 
other areas, and coolness of the left leg; he had left knee 
swelling associated with changes in weather or temperature, 
popping and grinding, locking, and giving way, which results 
in falling about 50 times per month; he limps all the time, 
and his knee is always slightly bent unless he applies force 
to straighten it; he had arthroscopic surgery in April 1999 
with physical therapy afterwards, and that his left knee 
condition worsened after this surgery; straight leg raising 
to about 90 or 95 degrees results in extreme pain; and he 
could not squat and had difficulty bending or climbing 
stairs; and he took Vicodin for pain.  

The Board notes that the veteran has been rated under 
Diagnostic Code 5257.  Diagnostic Code 5257 is an appropriate 
code for rating the veteran's patellofemoral syndrome of the 
left knee because it contemplates the veteran's complaints of 
instability, weakness, incoordination, and overall moderate 
functional impairment, including due to pain.  38 C.F.R. 
§ 4.71a.  

However, the Board finds that Diagnostic Code 5261 is more 
beneficial to the veteran.  Diagnostic Code 5261 provides 
that for limitation of extension of the leg, the following 
ratings are provided: for extension limited to 45 degrees, 50 
percent; extension limited to 30 degrees, 40 percent; 
extension limited to 20 degrees, 30 percent; and extension 
limited to 15 degrees, 20 percent.  See 38 C.F.R. § 4.71, 
Plate I (specifying that normal range of motion for the leg 
or knee is to zero degrees of extension and 140 degrees of 
flexion).  The December 1999 VA examination recorded 
limitation of motion of the left knee to 15 degrees of 
extension, which, without consideration of painful motion, 
warrants a 20 percent rating.  38 C.F.R. § 4.71a.  

Based on a thorough review of the evidence, the Board finds 
that the veteran's limitation of extension of the left knee 
to 15 degrees, coupled with considerations of pain, weakness, 
and fatigability, more nearly approximate limitation of 
extension to 20 degrees so as to warrant the next higher 
rating of 30 percent under Diagnostic Code 5261.  In arriving 
at this decision, the Board considered the veteran's 
subjective complaints of left knee pain, weakness, and 
fatigability due to pain, as well as other reported 
symptomatology.  The December 1999 VA orthopedic examination 
noted the veteran's complaints, and noted clinical findings 
included, among other findings, a moderate limp on the left 
with left knee slightly bent, tenderness, and slight pain on 
torsion test.  In accordance with the holding of the United 
States Court of Appeals for Veterans Claims in DeLuca, 8 Vet. 
App. 202, the Board recognizes that pain or weakness may 
result in additional functional limitation.  See 38 C.F.R. 
§ 4.40.  

The Board also finds, however, that even with considerations 
of pain, weakness, and fatigability, the evidence does not 
demonstrate limitation of extension more nearly approximating 
limitation to 30 degrees.  In this regard, the Board notes 
that the December 1999 VA examiner, after noting the 
veteran's subjective complaints and objective clinical 
findings in the examination report, assessed only moderate 
functional impairment, and, specifically entered the finding 
of limitation of extension to approximately 15 degrees in the 
context.  The VA examiner reached this conclusion "[w]ith 
respect to the various factors" indicated in his report.  
Further, while the report reflects that the veteran was 
limited to extension of 15 degrees (and limitation of flexion 
to 90 degrees) in the left leg, there is no evidence of 
painful motion or limitation of motion during clinical 
testing prior to reaching 15 degrees extension.  Painful 
motion is considered limited motion only from the point that 
pain actually sets in; functional loss due to pain is to be 
rated at the same level as the functional loss where motion 
is impeded.  Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.  
Therefore, a rating in excess of 30 percent under the range-
of-motion criteria for limitation of extension is not 
warranted.  38 C.F.R. § 4.71a.  

The Board also finds that no other diagnostic code provision 
would afford the veteran a rating in excess of 30 percent for 
his left knee disability.  As 30 percent is the maximum 
schedular rating under Diagnostic Code 5257, a rating in 
excess of 30 percent is not possible under Diagnostic Code 
5257.  38 C.F.R. § 4.71a.  As 30 percent is, likewise, the 
maximum schedular rating under Diagnostic Code 5260 for 
limitation of flexion of the knee, a rating in excess of 30 
percent is not possible under Diagnostic Code 5260.  
38 C.F.R. § 4.71a.  The Board notes that arthritis and 
instability of the knee may be rated separately under the 
diagnostic criteria of Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97.  A separate rating for arthritis with 
painful motion is also possible under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.  However, a separate rating for arthritis on 
either basis requires X-ray findings of arthritis, which have 
not been demonstrated in this veteran's case. 

In conclusion, the Board finds that the criteria for a 30 
percent rating for patellofemoral syndrome of the left knee 
have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5261. 

The Board does not have the authority in the first instance 
to assign a higher rating on an extraschedular basis.  There 
is no evidence of an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Thus, the Board finds no basis to refer 
the case to appropriate VA officials for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 

ORDER

A 30 percent rating for left knee patellofemoral syndrome is 
granted, subject to law and regulations governing the payment 
of monetary benefits. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

